       Case 3:18-cv-00205-DLH-ARS Document 1 Filed 10/15/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NORTH DAKOTA


 Reliance Leasing Inc., Reliance Aviation,               Court File No.______________
 Reliance Rentals LLC, dba Avis Rent A
 Car & Budget Rent A Car & Payless Rent
 A Car,
                                                        NOTICE OF REMOVAL
               Plaintiffs,                                OF CIVIL ACTION

        vs.

 GMI Insurance, National Interstate
 Insurance Company,

               Defendants.


TO:    THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
       OF NORTH DAKOTA:

       Defendant GMI Insurance (“GMI”), through its undersigned counsel and pursuant

to 28 U.S.C. §§ 1441 and 1446, respectfully submits this Notice of Removal of Civil Action

from the Cass County District Court, East Central Judicial District of the State of North

Dakota, in which Court this action is currently pending, to the United States District Court

for the District of North Dakota. GMI hereby submits a short and plain statement of the

grounds for removal as follows:

       1.     On or about September 17, 2018, Plaintiffs Reliance Leasing Inc., Reliance

Aviation, Reliance Rentals LLC, dba Avis Rent A Car & Budget Rent A Car & Payless

Rent A Car, sent by certified mail to GMI a copy of the Summons and Complaint in an

action venued in Cass County District Court, East Central Judicial District of the State of

North Dakota (hereinafter “the State Court Action”).       A copy of this Summons and

Complaint is attached as Exhibit A to the Affidavit of Thomas J. Evenson (“Evenson Aff”.).
       Case 3:18-cv-00205-DLH-ARS Document 1 Filed 10/15/18 Page 2 of 4



       2.     This action is removable on the grounds of diversity of citizenship between

the Plaintiffs and the Defendants and because the amount in controversy exceeds

$75,000, exclusive of interest and costs, pursuant to 28 U.S.C. § 1332. Upon information

and belief, Plaintiffs Reliance Leasing Inc., Reliance Aviation, Reliance Rentals LLC, dba

Avis Rent A Car & Budget Rent A Car & Payless Rent A Car are North Dakota

corporations headquartered in Fargo, North Dakota.           According to the Complaint,

Plaintiffs Reliance Leasing Inc., Reliance Aviation, Reliance Rentals LLC, dba Avis Rent

A Car & Budget Rent A Car & Payless Rent A Car rent automobiles to customers and

conduct business in the State of North Dakota. (Compl. ¶ 10.) Defendant GMI Insurance

is a Pennsylvania entity with its principal place of business also located in Pennsylvania.

Defendant National Interstate Insurance Company is an Ohio corporation with its principal

place of business located in Ohio.

       3.     GMI has filed an Answer to the Complaint, a copy of which is attached as

Ex. B to the Evenson Aff.

       4.     This Notice of Removal is filed within thirty days after a copy of the

Summons and Complaint in the State Court Action was sent by certified mail to GMI.

Therefore, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).

       5.     A copy of the written notice required by 28 U.S.C. § 1446(d), addressed to

the other parties and to the Clerk of the District Court for Cass County is attached as

Exhibit C to the Evenson Aff. The same will be filed in the State Court Action and served

upon Plaintiffs upon the filing of this Notice of Removal.




                                             2
 
         Case 3:18-cv-00205-DLH-ARS Document 1 Filed 10/15/18 Page 3 of 4



         WHEREFFORE, GMI respectfully requests that this case be removed from the

Cass County District Court, East Central Judicial District of the State of North Dakota to

the United States District Court for the District of North Dakota.

    Dated: October   10____, 2018.               Lind, Jensen, Sullivan & Peterson,
                                                 A Professional Association


                                                 s\Thomas J. Evenson

                                                 Brian A. Wood #141690
                                                 Thomas J. Evenson #05917
                                                 1300 AT&T Tower
                                                 901 Marquette Avenue South
                                                 Minneapolis, MN 55402
                                                 (612) 333-3637
                                                 brian.wood@lindjensen.com
                                                 thomas.evenson@lindjensen.com

                                                 Attorneys for Defendant GMI Insurance




                                             3
 
       Case 3:18-cv-00205-DLH-ARS Document 1 Filed 10/15/18 Page 4 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NORTH DAKOTA


Reliance Leasing Inc., Reliance Aviation,                        Court File No. ___________
Reliance Rentals LLC, dba Avis Rent A
Car & Budget Rent A Car & Payless
Rent A Car,
                                                           CERTIFICATE OF SERVICE
           Plaintiffs,

vs.

GMI Insurance, National Interstate
Insurance Company,

           Defendants.


STATE OF MINNESOTA )
                   ) SS.
COUNTY OF HENNEPIN )

      Sue Dimberio, of the City of Burnsville, County of Dakota, State of Minnesota,
being duly sworn, says that on October 10, 2018 she served the annexed:

                              Notice of Filing Notice of Removal
                                      Notice of Removal
              Affidavit of Thomas J. Evenson in Support of Notice of Removal
                                      Civil Cover Sheet

via U.S. mail and e-mail upon the attorneys of record in the above-entitled matter, as
follows:

Ryan C. McCamy
CONMY FESTE, LTD.
406 Main Avenue, Suite 200
P.O. Box 2686
Fargo, ND 58108-2686

           I declare under penalty of perjury that everything I have stated in this declaration
is true.

       Signed on October 10, 2018 in the City of Minneapolis, County of Hennepin,
State of Minnesota.

                                              s\Sue Dimberio
                                              _____________________________________
                                              Sue Dimberio
